Appeal from judgment, Supreme Court, Bronx County (Patricia Anne Williams, J.), rendered June 10, 2013, denying the writ of habeas corpus and dismissing the petition, unanimously dismissed as moot, without costs.
The appeal is moot because petitioner is no longer incarcerated (see People ex rel. Howell v Mitchell, 225 AD2d 491 [1st Dept 1996]), and we do not find applicable the exception to the mootness doctrine set forth in Matter of Hearst Corp. v Clyne (50 NY2d 707, 714-715 [1980]). Petitioner is essentially seeking review of an underlying case-specific, discretionary decision by the bail court (Steven L. Barrett, J.), to increase petitioner’s bail (see CPL 530.60 [1]; see also CPL 510.30), and her arguments for applying the exception to the mootness doctrine are unavailing.
Were we not dismissing the appeal, we would affirm. Concur— Sweeny, J.P, Andrias, Moskowitz, DeGrasse and Gische, JJ.